941 F.2d 1210
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George A. LAGUTA, Petitioner-Appellant,v.Richard P. SEITER, Norris McMackin, Supt., Respondents-Appellees.
No. 91-3130.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and ZATKOFF, District Judge.*

ORDER

2
George A. LaGuta, an Ohio state prisoner, appeals from the district court's denial of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   Counsel was appointed by the district court and has moved for an extension of appointment on appeal.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
LaGuta entered a guilty plea to a charge of felonious assault with a gun specification.   He was sentenced to three to fifteen years on the assault charge and three years on the specification.   In this petition, he argues that his plea was involuntary and based on ineffective assistance of counsel and that the trial court erred in denying his motion to withdraw the plea prior to sentencing.


4
Upon consideration, it is concluded that this petition was properly denied.   Review of the transcript of the plea hearing shows that the court scrupulously insured that the plea was voluntarily entered.   Petitioner is therefore bound by his statements of understanding of the plea and satisfaction with his counsel's performance.   See Baker v. United States, 781 F.2d 85, 90 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).   Furthermore, under the circumstances of this case the trial judge did not abuse his discretion in concluding that the motion to withdraw the plea lacked merit and had been submitted for purposes of delay.


5
The motion for extension of appointment of counsel is granted.   The district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation